Citation Nr: 9925349	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation of a left elbow 
disability, characterized as posttraumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claim was 
denied.  


FINDINGS OF FACT

1.  All necessary evidence for an equitable disposition of 
the veteran's claim has been developed.

2.  Left elbow impairment is manifested primarily by 
artificial ankylosis of the elbow, fused at 60 degrees of 
flexion and extension.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for a left elbow 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a Diagnostic Code 
5205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

The veteran contends that a rating greater than the current 
20 percent evaluation for his disability of the left elbow is 
warranted.  To the extent that a 50 percent evaluation is 
warranted, we agree.  

The veteran was awarded service connection, and assigned a 20 
percent disability rating, for a left elbow disability in a 
September 1988 rating decision when the RO found that service 
medical records showed that he suffered a dislocation of the 
left elbow in September 1979.  The veteran was subsequently 
discharged from service for a disability of the left elbow, 
and repeatedly hospitalized for various procedures.  The 
veteran reported that he had several operations, the first 
two being debridements, and the third being excision of the 
radial head.  He had more debridement procedures and then had 
a fusion procedure in April 1996.  A January 1997 rating 
action awarded a temporary total evaluation for the period of 
the veteran's convalescence, and then assigned the 20 percent 
evaluation.  The veteran next submitted an increased rating 
claim, dated January 1998, and the RO denied that claim in 
February 1998.  This appeal ensued.  

The severity of a disability involving the elbow joint is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Codes 5205 through 5213 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Diagnostic Code 5205 evaluates 
disabilities productive of ankylosis of the elbow; Diagnostic 
Code 5206 evaluates a disability productive of limited 
forearm flexion to at least 110 degrees; Diagnostic Code 5207 
evaluates a disability productive of limited forearm 
extension to at least 45 degrees; Diagnostic Code 5208 
evaluates a disability productive of limited forearm flexion 
to 100 degrees and extension to 45 degrees; Diagnostic Code 
5209, other impairment of the flail joint or joint fracture; 
Diagnostic Code 5210, nonunion of radius and ulna with flail 
false joint; Diagnostic Code 5211, impairment of the ulna; 
Diagnostic Code 5212, impairment of the radius; and 
Diagnostic Code 5213, impairment of supination and pronation.  

The examiner at the veteran's January 1998 examination 
obtained an oral history from the veteran, which showed that 
he reported that the pain was reduced and that he had no 
swelling since the fusion procedure.  The examiner indicated 
that his dominant hand was the left hand, and that he was 
previously employed as a mechanic, but that he had to stop 
working after the fusion because he had difficulty handling 
tools, lifting, and using a hammer.  The examiner also 
indicated that he was not currently medicated for his elbow 
disability.  

The examiner found, on objective examination, that his left 
elbow was larger in circumference that the right, that "some 
of the landmarks are partially obscured.  Notably the 
olecranon is partially obliterated."  There is no edema and 
no tenderness.  The left elbow is fixed at 60 degrees of 
flexion.  The veteran could not extend that elbow from this 
angle, "so one would say [that] the extension also is 
limited to 60 degrees.  The angle of the elbow is at 120 
degrees."  Supination of the left forearm was limited to 82 
degrees, pronation to 58 degrees.  The results of the x-ray 
examination revealed evidence of an old injury at the elbow 
with post surgical fusion and application of cortical plates 
extending across the posterior aspect of the elbow and along 
the proximal aspect of the ulnar.  There was reabsorption of 
the proximal end of the radius due to old fracture.  The 
impression was listed as "Old fracture and prior 
arthrodesis."  The diagnosis was remote injury to the left 
elbow with dislocation and bone fragments, internal 
derangement of the left elbow, status post multiple 
debridement procedures for internal derangement of the left 
elbow, excision of the radial head of the left radius for 
internal derangement of the left elbow, and fusion of the 
left elbow.  The examiner also commented that the functional 
loss due to pain was moderate.  

Because the veteran's elbow was artificially ankylosed, or 
fused, Diagnostic Code 5205 provides the appropriate criteria 
in evaluating his disability.  Under those criteria, 
unfavorable ankylosis, at an angle of less than 50 degrees or 
with complete loss of supination or pronation is evaluated as 
60 percent disabling for the major side.  Intermediate 
ankylosis, at an angle of more than 90 degrees, or between 70 
degrees and 50 degrees, is considered 50 percent disabling 
for disabilities of the major side, and favorable ankylosis 
of the major side at an angle between 90 degrees and 70 
degrees is considered 40 percent disabling.  

The evidence shows that the veteran has moderate functional 
impairment and that his "left elbow is fixed as 60 degrees 
of flexion.  The veteran could not extend that elbow from 
this angle, so one would say [that] the extension also is 
limited to 60 degrees."  It also shows that the veteran's 
left side is his dominant, or major side.  Thus, as his elbow 
is ankylosed between 70 degrees and 50 degrees, a 50 percent 
evaluation under Diagnostic Code 5205 is warranted.  However, 
the Board also finds that a greater evaluation is not 
warranted.  That is, there is no evidence to show complete 
loss of supination or pronation, in fact his supination of 
the left forearm was 82 degrees, and his pronation was to 58 
degrees.  In addition, the evidence does not show that he has 
unfavorable ankylosis at an angle of less than 50 degrees.  
Specifically, it shows fusion at 60 degrees.  Thus, a 60 
percent evaluation under Diagnostic Code 5205 is not 
warranted.  

We also find that a greater evaluation is not warranted under 
Diagnostic Code 5209, that is, the clinical evidence does not 
show that the veteran has a flail joint.  

Additionally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims held that when the veteran has 
testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).  
However, the Board notes that the veteran does not claim that 
he has increasing pain on use, or any type of "flare-ups.  
In fact, he specifically stated at his examination that his 
pain was reduced since the fusion operation.  Although the 
examiner found that the veteran's functional impairment due 
to pain was moderate, the Board has determined that the all 
of the clinical evidence, including that which shows the 
veteran has moderate impairment from pain, shows that the 
veteran's disability is productive of an intermediate 
evaluation under the Diagnostic Code used to evaluate 
ankylosis disorders.  Thus, as the veteran has not testified 
to "flare-ups", but rather consistent functional impairment 
that warrants a 50 percent evaluation, the Board determines 
that there is no need to further address this question.  

ORDER

Entitlement to a 50 percent evaluation for a left elbow 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

